Citation Nr: 0012211	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-15 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
hypochondriacal reaction, currently rated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1940 to August 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO.  



REMAND

The veteran's service medical records contained a July 1943 
Certificate of Disability for Discharge which recommended his 
discharge from service due to severe psychoneurosis.  In 
February1944, service connection for this disability was 
established, effective in August 1943.  

In March 1999, the RO transferred this appeal to the Board.  
The RO received private mental heath records in April 1999, 
which included mental health outpatient progress notes dated 
from October 1997 to February 1999 and had not been 
previously of record.  In July 1999, the Board received the 
additional medical evidence related to this claim.  A waiver 
of RO consideration did not accompany this additional 
evidence.  Thus, it must be referred back to the RO for 
initial consideration.  38 C.F.R. § 20.1304(c) (1999).  

Additionally, in March 1999 the veteran informed the RO that 
relevant VA psychiatric treatment records had not been 
considered.  Indeed, an August 1997 report of VA mental 
disorders examination noted that medical records regarding 
treatment at a VA Medical Center Psychiatric Department were 
not available for review.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the record contained an October 1998 report of VA 
post-traumatic stress disorder (PTSD) examination that 
included the same diagnosis as the August 1997 report of VA 
mental examination (chronic generalized anxiety disorder).  
The October 1998 report included a Global Assessment of 
Functioning (GAF) score of 35 while the August 1997 report 
noted a GAF of 51.  The record indicates that the October 
1998 report was not considered in connection with the 
veteran's claim for increase.  Indeed, the most recent 
Statement of the Case (SOC) was dated in September 1998.  A 
SOC must include a summary of evidence in the case pertinent 
to the issue with which disagreement has been expressed.  
38 U.S.C.A. § 7150(d)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 19.29 (1999).  The October 1998 VA PTSD examination report, 
completed by the same physician as the August 1997 VA mental 
disorders examination report, is pertinent to the increased 
rating claim and therefore must be included in the SOC and 
appropriately considered by the RO.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
PTSD.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including treatment records from the 
Butler VAMC.  

2.  Following this and any additional 
indicated development, the RO should 
conduct a review of the veteran's claim 
for increase in light of the additional 
evidence.  All indicated development 
should be taken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


